Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to applicant’s amendment and remarks received on 6/6/2022. Claims 1-5, 8-14, and 17-20 are now pending in the application. Claims 1-3, 10-12, and 18 have been amended, claims 6 and 15 have been cancelled, and claims 19 and 20 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5, 8-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (U.S. Publication No. 2016/0189511; hereinafter “Peterson”) in view of Lamesch (WIPO Publication No. WO2017102573A1).

	As per claim 1, Peterson discloses a displacement sensor system (e.g. see fig. 2; para. [0005]-[0008] & [0027]-[0036]), comprising: 
	an analyzing sensor (e.g. figs. 2, 8A, 8B: compass 220/98) for determining a range to a measuring point (e.g. para. [0060]: “For example, when affixed to a door, the compass may automatically determine the distance from the doorjamb or a user may input a distance from the doorjamb. The distance representing how far away from the doorjamb the door is 99 may be computed by a variety of trigonometric formulas.”), wherein the displacement sensor system is installed upon an object that is adjacent to the measuring point (e.g. para. [0005]: “The sensor package may also include a compass and it may be associated with an object having an orientation, such as a door or other movable partition”); and
	a trigger sensor (e.g. fig. 2: accelerometer 230) for activating the analyzing sensor in response to the trigger sensor detecting movement of the object relative to the measuring point (e.g. para. [0028] & [0036]: “For example, the compass may be activated in response to the motion detected by the accelerometer. In some configurations, the movement detected by the accelerometer may exceed a threshold amount of movement before transmitting the activation signal to the compass.”).
	Peterson does not explicitly disclose the trigger sensor transmitting light upon the measuring point; receiving a reflected light reflected from the measuring point in response to transmitting the light; detecting a movement of the object relative to the measuring point based on a change in a waveform of the reflected light reflected from the measuring point.
	However, in the same field of a system and method of operating an optical proximity detection system, Lamesch discloses a trigger sensor for: transmitting light upon the measuring point; receiving a reflected light reflected from the measuring point in response to transmitting the light; detecting a movement of the object relative to the measuring point based on a change in a waveform of the reflected light reflected from the measuring point (e.g. see abstract, para. [0011], [0023]-[0024] & [0044]-[0051]: an optical proximity detection system includes a light emitting member and at least one optical sensor that is configured to generate a sensor signal indicative of a change of incident light that has been emitted by the light emitting member and has been reflected by a scene; the light emitting member is at first operated in the first operational mode in order to detect changes in the amplitude of the reflected light, and, after the change of amplitude or the amplitude variation of the acquired sensor signals exceeded the at least one predetermined threshold, is then operated in the second operational mode (time-of-flight mode)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the displacement sensor system of Peterson the known trigger sensor for transmitting light upon the measuring point, receiving a reflected light reflected from the measuring point in response to transmitting the light, and detecting a movement of the object relative to the measuring point based on a change in a waveform of the reflected light reflected from the measuring point, as taught by Lamesch, in order to simply allow the sensor system to generate a trigger signal indicative of an occurrence of an event with low power consumption (Lamesch, para. [0011]).

	As per claim 2, claim 1 is incorporated and Peterson discloses: wherein a board carrying the analyzing sensor is angled relative to a plane of a surface to which the displacement sensor system is mounted (e.g. see fig. 8A; as neither the geometry of the sensor of the system is defined nor is specified which axis etc. of the sensor is angled, the feature “sensor is angled relative to..” encompasses the angle of any surface of the sensor relative to said plane). 
 
	As per claim 3, claim 1 is incorporated and Peterson discloses: wherein a board carrying the analyzing sensor is angled between 25 and 100 degrees relative to a plane of a surface to which the displacement sensor system is mounted (e.g. see figs. 8A, 8B; para. [0059]-[0060]; as neither the geometry of the sensor of the system is defined nor is specified which axis etc. of the sensor is angled, the feature “sensor is angled between 25 and 100 degrees relative to..” encompasses the angle of any surface of the sensor relative to said plane).

	As per claim 4, claim 1 is incorporated and Peterson does not explicitly disclose wherein the analyzing sensor is a time of flight range sensor.
	However, in the same field of a system and method of operating an optical proximity detection system, Lamesch discloses: an analyzing sensor for determining a range to a measuring point, wherein the analyzing sensor is a time of flight range sensor (e.g. see para. [0008]-[0011] & [0050]-[0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the displacement sensor system of Peterson the known time of flight range sensor, as taught by Lamesch, in order to simply allow the system to accurately measure the distance between the optical sensor and the object from time-of-flight information (Lamesch, e.g. para. [0008]-[0011]).

	As per claim 5, claim 1 is incorporated and Peterson in view of Lamesch discloses: wherein the trigger sensor is an optical proximity sensor (see Peterson, e.g. para. [0057]: sensors may include accelerometer, proximity sensor, passive infrared (PIR) sensor, etc.; and Lamesch, e.g. para. [0011], [0023]-[0024] & [0044]-[0051]).  

	As per claim 8, claim 1 is incorporated and Peterson discloses the displacement sensor system further comprising: a housing that contains the analyzing sensor and the trigger sensor; and a battery contained within the housing that provides a source of input power for the displacement sensor system (e.g. see fig. 2; para. [0032]: “The sensor package 210 may receive power from any suitable power source 270 (e.g., a lithium battery, an electrical outlet, or a wireless power supply)”).  

	As per claim 9, claim 1 is incorporated and Peterson discloses: wherein the displacement sensor system is installed in a door system (e.g. para. [0005] & [0060]: “The sensor package may also include a compass and it may be associated with an object having an orientation, such as a door or other movable partition”). 

		As per claim 19, claim 1 is incorporated and Peterson discloses: wherein the measuring point is a frame member adjacent to a door or a window when the displacement sensor system is mounted on the door or the window, respectively; and wherein the measuring point is a part of the door or the window when the displacement sensor system is mounted on a door frame or a window frame, respectively (e.g. see para. [0005] & [0060]: “The sensor package … may be associated with an object having an orientation, such as door or other movable partition”).  

Method claims 10-14, 17, and 20 are rejected for the same reasons as corresponding system claims 1-5, 8 and 19 above for having similar limitations and being similar in scope.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 18, the following is a statement of reasons for the indication of allowable subject matter: The prior arts of record do not expressly teach or render obvious, in the context of the claim taken as a whole, wherein the trigger sensor activates the analyzing sensor in response to the trigger sensor: determining a DC signal average of the reflected light from the measuring point; and determining that the DC signal average of the reflected light has exceeded either a lower alarm threshold value or a higher alarm threshold value maintained by the displacement sensor system.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov